Order, Family Court, Bronx County (Marian Shelton, J.), entered on or about March 1, 2001, which denied respondent’s motion to vacate an order of disposition, made upon her default, terminating her parental rights to the subject child and committing the child’s custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, also made upon respondent’s default, unanimously affirmed, without costs.
Respondent presented neither a reasonable excuse for her failure to appear at the hearings nor a meritorious defense to the finding that she permanently neglected the child (see Matter of Derrick T., 261 AD2d 108, 108-109). Respondent’s unsubstantiated assertions that she completed programs required of her by the agency and only missed scheduled visits with the child due to being hospitalized did not demonstrate a meritorious defense to the fact-finding determination and disposition (see Matter of Ashley Marie M., 287 AD2d 333, 334). We have considered respondent’s remaining claims and find them unavailing. Concur — Mazzarelli, J.P., Andrias, Buckley and Marlow, JJ.